Title: To James Madison from Edward Preble, 15 October 1803
From: Preble, Edward
To: Madison, James


Sir Gibraltar Bay
United States Frigate Constitution 15th. Oct: 1803
It is with pleasure I announce to you the renewal of Peace between the United States & Morocco. The enclosed documents will inform you that the Treaty of 1786 is ratified by the present Emperor. I hope and trust that this important object has been effected on as favourable grounds as was anticipated by our Government. I offer for your consideration, not only the enclosed papers, but beg leave to refer you to the secretary of the Navy whom I have advised of the most minute transactions before, and during our Negotiations with His Imperial Majesty.
Enclosed is a letter from the Emperor to the President of the United States. It seems that His Majesty is very desirous of a correspondence. Indeed he appears very much hurt, that he has not recd: any letters from the president. I beg leave to suggest whether the answering this letter, and afterwards to send him one annually, might not have a good effect, for as far as I am capable of judging the native disposition of these Barbarians I think them highly susceptible to attentions of this Kind. I however submit this matter to your better Judgment. With the Greatest respect I am Sir Your obt. Servt.
Signed   Edwd: Preble
 

   
   Letterbook copy (DLC: Preble Papers).



   
   Enclosures not found, but see James Simpson to JM, 15 Oct. 1803, and nn. 1 and 2.



   
   See Preble to Robert Smith, 5–17 Oct. 1803 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:139–43).



   
   Enclosure not found, but see Simpson to JM, 15 Oct. 1803, and n. 3.


